                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

SHEILA OBIEFUNA

and

ANDREA COLBERT JOSEPH
145 Fountain Drive
Mooresville, IN 46158                           Case No. 1:19-cv-1039

Plaintiffs,

v.

HYPOTEC, INC., formally known as U.V.S.
INC., et al.

Defendants.


      AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs Sheila Obiefuna and Andrea Colbert Joseph, on behalf of themselves and on

behalf of the entire class of persons similarly situated, by and through their attorneys, Michael

Paul Smith, Melissa L. English and Sarah A. Zadrozny of Smith, Gildea & Schmidt, LLC,

Timothy F. Maloney, Veronica B. Nannis and Megan Benevento of Joseph, Greenwald and

Laake, P.A., and Gregory Utter and Steven Coffaro of Keating, Muething & Klekamp PLL1, files

this Amended Class Action Complaint, sue the Defendants for cause, claim damages, and state

as follows:

                                      INTRODUCTION

1.      Plaintiffs Sheila Obiefuna (“Plaintiff Obiefuna”), Andrea Colbert Joseph (“Plaintiff

        Joseph”), and alleged Class Members are borrowers who currently have or had a

1
 Motions for pro hac vice admission for Attorneys Smith, English, Zadrozny, Maloney, Nannis,
Benevento and Utter, pursuant to Local Rule 83-6, have been or are expected to be filed.

                                               1
     residential mortgage loan originated and/or brokered by Defendant Hypotec, Inc.

     (“Hypotec”) formerly known as U.V.S., Inc. (“UVS”), or Allegro Funding Corporation

     (“Allegro”) which was or is secured by Plaintiffs’ and Class Members’ residential real

     property.

2.   Plaintiffs and alleged Class Members are victims of an illegal kickback and price fixing

     scheme between UVS/Hypotec, and the entity’s President Frederic Abitbol (“Abitbol”)

     (collectively, UVS/Hypotec) and All Star Title, Inc. (“All Star”), a Maryland-based title

     and settlement services company.

3.   Under the scheme, UVS/Hypotec loan officers, agents, and/or other employees, including

     Abitbol, received and accepted illegal kickbacks in exchange for the assignment and

     referral of residential mortgage loans, refinances and reverse mortgages to All Star for

     title and settlement services in violation of the Real Estate Settlement Procedures Act

     (“RESPA”), 12 U.S.C. §§ 2601, et seq. UVS/Hypotec and All Star laundered the

     kickbacks through third party marketing companies to conceal the illegal kickbacks and

     the kickback agreement.

4.   As an essential component of the scheme, All Star conspired to and formed a cartel with

     various residential mortgage lenders (“All Star Lender Cartel”). UVS/Hypotec

     participated in the All Star Lender Cartel and, in violation of Section 1 of the Sherman

     Act, 15 U.S.C. §§ 1, et seq., entered into naked price fixing, minimum pricing and refusal

     to deal agreements (collectively, the “Cartel Agreements”) with All Star related to the

     residential mortgage loans generated by All Star’s illegal kickback payments to the

     UVS/Hypotec.

5.   UVS/Hypotec benefitted from the Cartel Agreements because the supracompetitive

     charges for title and settlement services charged to borrowers on loans brokered or
                                             2
      originated by UVS Hypotec under the Cartel Agreements were financed into the

      borrowers’ loans and ensured the continued funding of illegal kickback payments.

6.    UVS/Hypotec and All Star continuously and regularly used the U.S. Mail and interstate

      and international wires in furtherance of the kickback and price fixing scheme, and to

      identify and defraud borrowers into the All Star Scheme, willfully and intentionally

      engaging in a pattern of racketeering activity over a period of at least five years, in

      violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

      U.S.C. §§ 1961, et seq.

7.    The All Star Scheme, racketeering activity, and Kickback and Cartel Agreements, along

      with the resulting illegal kickbacks and supracompetitive prices, were fraudulently

      concealed by UVS/Hypotec and All Star from Plaintiffs and alleged Class Members by:

      laundering kickbacks through third party marketing companies, creating sham invoice

      and payment records, fraudulent representations in marketing materials, false allocation

      of title and settlement fees and manipulation of the APR associated with the

      UVS/Hypotec loans, and false and fraudulent representations and omissions in

      borrowers’ loan documents, and prevented borrowers, regulators and auditors from

      discovering the scheme or kickback and Cartel Agreements and the injuries to borrowers

      therefrom, thereby allowing the kickbacks and supracompetitive fees to continue.

                                          PARTIES

8.    Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23 as a class

      action on their own behalf and on behalf of the entire class of people similarly situated.

9.    Plaintiff Sheila Obiefuna is a resident of Lake County, Indiana.

10.   Plaintiff Andrea Colbert Joseph is a resident of Morgan County, Indiana.



                                               3
11.   Defendant Hypotec, Inc., formerly known and registered as U.V.S., Inc., is a Delaware

      corporation with its headquarters and principal place of business located in Florida,

      During the time period alleged herein, Hypotec was registered, qualified and doing

      business in Indiana under the name of U.V.S., Inc. and, after March 21, 2012, the

      assumed name Hypotec. It is engaged in the business of consumer mortgage brokering,

      origination and/or lending, and otherwise transacted business in Indiana.

12.   Defendant Frederic Abitbol is a citizen and resident of Palm Beach County, Florida.

      Abitbol is, and at all relevant times was, the President of Hypotec (and UVS) and

      engaged in the brokering of residential mortgage loans in Indiana.

                                JURISDICTION AND VENUE

13.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

      and 1337(a), Section 4 of the Sherman Act, 15 U.S.C. § 4, and 18 U.S.C. § 1964(c).

14.   This Court has personal jurisdiction over the parties.         Personal jurisdiction over

      Defendants is appropriate because during the time period alleged herein UVS/Hypotec,

      including Abitbol, continuously transacted business within this District and engaged in an

      illegal price fixing agreement to fix the prices charged by All Star for settlement services

      that was directed at, and had the intended effect of causing injury to, persons residing in

      or located in this District.

15.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)-(3), 28 U.S.C. § 1391(d)

      and 18 U.S.C. § 1965(a).

        FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF

16.   At all relevant times, All Star is a Maryland corporation and a title and settlement service

      provider licensed in Maryland and more than 30 other states, and provides title and



                                               4
           settlement services on residential mortgage loans, refinances and reverse mortgages

           secured by real property in 47 states.

      I.        The All Star Scheme

           A.      All Star and Participating Lenders Pay and Receive Kickbacks in Exchange
                   for the Assignment and Referral of Residential Mortgage Loans to All Star
                   and Employ Several Methods to Conceal the Kickbacks.

17.        Beginning by at least 2008 and continuing, upon information and belief, through at least

           2017, All Star designs and executes a scheme (“All Star Scheme”) to pay kickbacks to

           various mortgage lenders and their brokers, loan officers and other employees

           (collectively, “Participating Lender”) pursuant to an agreement and in exchange for the

           Participating Lender’s assignment and referral of residential mortgage loans, refinances

           and reverse mortgages to All Star for title and settlement services (“Kickback

           Agreement”).

18.        All Star bases the amount of the kickback All Star paid on the number of loans the

           Participating Lender assigns and refers to All Star under the Kickback Agreement and the

           amount of profit All Star realizes on those loans.

19.        All Star pays, and Participating Lenders receive and accept, kickbacks in furtherance of

           the All Star Scheme in different forms and laundered by and through different channels.

20.        In some instances, All Star pays kickbacks by purchasing and delivering to a

           Participating Lender marketing materials for the Participating Lender to use in soliciting

           borrowers, most commonly postage to be used by a Participating Lender to send direct

           mail solicitations.

21.        In other instances, All Star pays cash kickbacks by checks written directly to a

           Participating Lender and/or their branch managers, mortgage brokers, loan officers, or

           other employees. Often, a Participating Lender or its employee receives and accepts a
                                                    5
      kickback check laundered by and through a sham entity set up for the express purpose of

      receiving and accepting kickbacks and concealing the same.

22.   In most instances, to conceal and launder the kickbacks paid and received under the All

      Star Scheme, the Participating Lenders and All Star agree to have All Star not issue a

      check directly to the Participating Lender and/or their branch managers, mortgage

      brokers, loan officers, or other employees, but instead launders the kickback payment

      through a third party marketing company.

23.   Participating Lenders and/or their branch managers, mortgage brokers, loan officers, or

      other employees frequently use third party marketing companies (such as a direct mail,

      data and/or leads lists, telemarketing or live transfer leads provider) to provide marketing

      services aimed at soliciting borrowers to obtain residential mortgage loans, refinances

      and reverse mortgages, which increase the volume of loans the Participating Lender

      brokers or originates thereby increasing its net profit and commissions earned.

24.   All Star and Participating Lenders use a variety of third party marketing companies to

      launder the kickbacks. Some of these marketing companies specialize in direct mail,

      while others specialize in producing data and leads lists of potential borrowers for direct

      mail or telemarketing solicitations. Still other third party marketing companies provide

      Participating Lenders “live transfer” leads in which a borrower who contacts a centralized

      telemarketing company is transferred “live” to the Participating Lender.

25.   Under the Kickback Agreement, the Participating Lender receiving and accepting the

      kickback from All Star identifies a third party marketing company that the Participating

      Lender uses for marketing services. All Star then makes the kickback payment to the

      third party marketing company, and the Participating Lender receives and accepts the



                                               6
      kickback payment when the third party marketing company applies the payment to the

      invoice for marketing services for the benefit of the Participating Lender.

26.   To even further conceal the kickbacks and the Kickback Agreement, All Star and the

      Participating Lenders request and cause the third party marketing companies to issue

      sham invoices that falsely identify All Star as the company purchasing and receiving the

      marketing services.    These sham invoices create the false impression that All Star

      purchases and receives marketing services when in fact the payment is a kickback

      received and accepted by the Participating Lender in exchange for the assignment and

      referral of loans to All Star under the Kickback Agreement.

27.   The sham invoices conceal the fact that any thing of value is exchanged between All Star

      and the Participating Lender related to the loans that are assigned and referred to All Star

      under the Kickback Agreement.

28.   In some instances, All Star and the Participating Lender direct the third party marketing

      company to issue sham “split” invoices to both All Star and the Participating Lender for a

      portion of the amount due to the third party marketing company.

29.   All Star and the Participating Lenders’ choice to use the split invoices create the false

      impression that All Star purchased and received marketing services when in fact the

      payment is a kickback received and accepted by the Participating Lender in exchange for

      the assignment and referral of loans to All Star under the Kickback Agreement. The

      sham split invoices also hide All Star and the Participating Lender’s coordinated business

      relationship because there is no Participating Lender listed on the sham split invoice

      received and paid by All Star.

30.   In other instances, All Star and the Participating Lenders choose to conceal the kickback

      payment entirely by creating sham payment records. To do this, a Participating Lender
                                               7
      directs All Star to launder a kickback through the third party marketing company without

      the use or issuance of any invoice. Other times, the Participating Lender forwards to All

      Star an invoice addressed to the Participating Lender and All Star launder a kickback

      through a third party marketing company by simply referencing the Participating

      Lender’s invoice number.

31.   All Star and Participating Lenders choose to use sham invoice and payment records to

      conceal the fact that any kickback payment is made by All Star as well as the fact that All

      Star and the Participating Lender exchanged a thing of value related to the loans assigned

      and referred to All Star under the Kickback Agreement.

32.   All Star makes clear that the kickback payments are predicated on and will continue only

      if the Participating Lenders meet a “unit goal” or “production” goal of loans that are

      assigned and referred to All Star in exchange for the kickback. See, e.g., June 22, 2011 e-

      mail re: “unit goal” expectations, attached as Exhibit 38. With the laundering of

      kickbacks through third party marketing companies and the use of sham invoices and

      payment records, All Star and Participating Lenders hoped to be able to use claims of

      “co-marketing” as a sham and to further conceal the kickbacks and Kickback Agreement

      from borrowers, regulators and law enforcement.

      B.     All Star and Participating Lenders Form a Cartel and Conspire and Agree to
             Fix and Charge Borrowers Higher Prices for Title and Settlement Services
             and Refuse to Deal with Competitors.

33.   One of the purposes of the All Star Scheme is to allow All Star to charge borrowers

      higher prices for title and settlement service than is possible in a competitive market and

      to exclude other title companies from the market for title and settlement services on

      residential mortgage loans, refinances and reverse mortgages.



                                               8
34.   To achieve these purposes, All Star and Participating Lenders conspire to and form a

      cartel (“All Star Lender Cartel”), enter agreements and act in restraint of trade.

35.   To enforce the All Star Lender Cartel, All Star and Participating Lenders conspire and

      agree to fix the prices All Star charges the Participating Lender’s borrowers for title and

      settlement services on loans that are assigned and referred to All Star under the Kickback

      Agreement (“Price Fixing Agreement”).

36.   In addition, All Star and the Participating Lenders conspire and agree to minimum prices

      to charge borrowers for title and settlement services on loans that are assigned and

      referred to All Star under the Kickback Agreement (“Minimum Fee Agreements”).

37.   The Price Fixing and Minimum Fee Agreements are enforced by an agreement that the

      Participating Lender refuse to deal with any other title and settlement services company

      on those loans generated by the kickbacks (“Refusal to Deal Agreement”) (collectively,

      with the Price Fixing and Minimum Fee Agreements, the “Cartel Agreements”), such that

      all loans generated by the Kickback Agreement are referred to All Star and are subject to

      the Price Fixing and Minimum Fee Agreements.

38.   The prices All Star and the Participating Lenders fix under the Price Fixing and

      Minimum Fee Agreements are supracompetitive and higher than the prices that

      borrowers would otherwise be charged for title and settlement services in a competitive

      market and without the Cartel Agreements.

39.   An additional purpose of the All Star Lender Cartel formed by All Star and Participating

      Lenders under the Kickback and Cartel Agreements is to exclude All Star’s competitors

      from the market for title and settlement services on residential mortgage loans, refinances

      and reverse mortgages, and to deprive borrowers of their choice of title and settlement

      service provider on loans generated by the All Star-funded kickbacks.
                                                9
40.   Participating Lenders benefit from the Cartel Agreements and the All Star Scheme

      because: (i) the supracompetitive pricing funds the illegal kickbacks used by Participating

      Lenders to solicit borrowers, generate residential mortgage loans, and earn substantial

      interest and commissions, and (ii) the costs for title and settlement service fees are

      financed into the loan and paid for by borrowers from loan proceeds such that the

      Participating Lender earned interest and other fees from the supracompetitive pricing.

      C.     All Star and the Participating Lenders Use the U. S. Mail and Interstate
             Wires to Identify and Lure Borrowers into the All Star Scheme.

41.   All Star and Participating Lenders engage in the All Star Scheme to defraud borrowers

      into paying supracompetitive prices for title and settlement services, thereby funding and

      continuing the kickbacks All Star is paying Participating Lenders.

42.   In service of these intentions, Participating Lenders and All Star use the kickback

      payments to lure borrowers into the All Star Scheme by using interstate mail and wires to

      identify, solicit and lure borrowers into the All Star Scheme.

43.   Potential borrowers are identified by the third party marketing companies through which

      All Star and Participating Lenders are laundering the kickbacks. Many of these third

      party marketing companies specialize in identifying and soliciting potential borrowers,

      and compiling and selling borrower sales and marketing “leads lists.”

44.   Participating Lenders use these lists to solicit borrowers often through printed direct mail

      pieces such as postcards, letters, “SNAP packs” (mailers with perforated edges the

      recipient rips or “snaps” open), and other printed material that encourage borrowers to

      contact the Participating Lender and apply for a residential mortgage loan, refinance or

      reverse mortgage.




                                               10
45.   All Star requires, and Participating Lenders agree, to include false representations in the

      Participating Lender’s direct mail borrower solicitations, stating that a potential borrower

      would save “30-40% on title fees” by using All Star.            The purpose of these false

      representations is to: (i) prevent a borrower from trying to use a different title and

      settlement services company for the loan, (ii) conceal the fixed, supracompetitive pricing

      resulting from the All Star Scheme, and (iii) create the false representation that the prices

      charged the borrower for title and settlement services would be lower than the prices

      charged by All Star competitors.

46.   Participating Lenders and All Star, by and through third party marketing companies,

      cause borrower data and leads list to be merged onto these direct mail solicitations, and

      Participating Lenders, by and through the third party marketing companies, cause these

      fraudulent solicitations to be sent through the interstate U.S. mail, in violation of 18

      U.S.C. § 1341.

47.   All Star and Participating Lenders also obtain from third party marketing companies

      borrower data and leads lists to solicit borrowers over the telephone, and Participating

      Lenders use interstate wires to make these telemarketing calls to potential borrowers, in

      violation of 18 U.S.C. § 1343. Plaintiffs believe, and therefore aver, that All Star

      requires, and Participating Lenders agree, to make false representations to borrowers in

      these telephone solicitations similar to the false representations that All Star and

      Participating Lenders agree to include in direct mail solicitations.

48.   Participating Lenders also receive “live transfer” leads wherein a borrower calls a

      centralized call center, and then is transferred by the call center “live” to the Participating

      Lender. The third marketing company delivering the live transfer leads transmits the “live



                                                11
            transfer” over interstate wires, and the Participating Lender receives the live transfer calls

            over interstate wires, in violation of 18. U.S.C. § 1343.

49.         All Star’s records document that these borrower solicitation techniques lured thousands

            of borrowers into the All Star Scheme.

50.         All Star and Participating Lenders also administer the Kickback and Cartel Agreements

            over interstate wires negotiating, agreeing to and enforcing the fixed prices and refusal to

            deal by and through communications over interstate wires.

51.         All Star and Participating Lenders also choose to use interstate mails and wires to

            transmit and receive and accept illegal kickback payments and the sham invoices and

            payment records that conceal the kickback payments, and the Kickback and Cartel

            Agreements.

52.         The activities of the All Star Scheme affect interstate commerce across more than 30

            states.

      II.       UVS/Hypotec’s Participation in and Association with the All Star Scheme Begins
                by April 2010

53.         Abitbol incorporates Hypotec in Delaware in February, 2004 under the name “U.V.S.

            Inc.” UVS registers and is authorized to conduct business in Indiana by October, 2010.

            Abitbol is identified as President of UVS in both its original incorporation papers and its

            Indiana registration application.

54.         Although incorporated as UVS, the entity and its employees and/or agents, including

            Abitbol, conducts business under the assumed name of Hypotec Lending beginning by at

            least 2010. In September, 2012, Indiana grants UVS’s application permitting it to conduct

            business under the assumed name of Hypotec. In January 2015, UVS files an amendment




                                                     12
      to its corporate entity filing, formally changing its name to “Hypotec Inc.” In all of these

      applications, Abitbol is identified as President of UVS and Hypotec (“UVS/Hypotec”).

55.   All actions by Abitbol in association with and participation in the All Star Scheme are

      committed within the course and scope of his employment and/or agency with

      UVS/Hypotec, and are authorized by and for the benefit of UVS/Hypotec.

      A.     UVS/Hypotec and Abitbol Begin Participating in the All Star Scheme by
             Assigning and Referring Allegro loans to All Star in Exchange for Tens of
             Thousands in Kickbacks.

56.   By April 2010, Abitbol, in the course and scope of his employment and/or agency with

      UVS/Hypotec, is brokering loans under UVS’ assumed name of Hypotec. The loans

      Abitbol is brokering are funded by Allegro Funding Corporation (“Allegro”).

57.   In April 2010, All Star begins paying kickbacks to UVS/Hypotec and Abitbol in

      exchange for the assignment and referral of Allegro loans, refinances and reverse

      mortgages to All Star for title and settlement services. UVS/Hypotec, Abitbol and All

      Star choose to launder the kickback payments through Titan List and Mailing Services

      (“Titan”), a Florida based marketing services company.

58.   Between April, 2010, and April, 2011, All Star pays $77,996.23 in kickbacks to

      UVS/Hypotec and Abitbol laundered through Titan. At a minimum, All Star pays

      UVS/Hypotec and Abitbol kickbacks on a monthly basis, and, more often than not,

      makes multiple kickback payments in a single month that are received and accepted by

      UVS/Hypotec and/or Abitbol. The sham split invoices and payment records associated

      with these kickbacks are collectively attached as Exhibit 2.

59.   The sham invoices associated with these twenty-three kickback payments state that Titan

      produces, prints and mails borrower solicitations on behalf of Fred Abitbol at

      “Freda@hypoteclending.com”. See, e.g., Exhibit 2(a). Plaintiffs believe and therefore
                                              13
      aver that Fred Abitbol receives and accepts the kickback payments in the course and

      scope of his employment and/or agency on behalf of UVS/Hypotec.

60.   Each sham invoice associated with these kickback payments state that UVS/Hypotec and

      Abitbol use the kickback payments to cause solicitations to be produced and mailed in an

      attempt to lure tens of thousands of borrowers into the All Star Scheme and for the

      purpose of UVS/Hypotec and Abitbol to continue to receive kickbacks paid by All Star.

      See, e.g. Exhibit 24, April 14, 2010 Allegro mailer.

61.   Based on the postage charges appearing on the sham invoices, Plaintiffs believe, and

      therefore aver, that UVS/Hypotec causes these borrower solicitations to be placed in the

      U.S. Mail with most, if not all, delivered interstate; that is, the borrower solicitations are

      placed in the mail in one state and delivered to potential borrowers in other states.

62.   Each of the twenty-three kickback payments in Exhibit 2 is made by transmission over

      and using interstate wires. In some instances, All Star chooses to electronically transmit a

      credit card authorization from its office in Maryland and UVS/Hypotec and/or Abitbol

      receives the kickback payment by and through Titan in Florida. In other instances, All

      Star sends the kickback payment by wire with the payment originating at All Star’s bank

      in Maryland, and being received by UVS/Hypotec and Abitbol through Titan in Florida.

63.   All Star, UVS/Hypotec, and Abitbol agree that the fee split and kickbacks are paid in

      performance of the Kickback Agreement specifically for UVS/Hypotec’s and Abitbol’s

      assignment and referral of “a substantial volume of 50+ closing a month…”. See Exhibit

      35, Aug. 3, 2011 E-mail. All Star’s willingness to continue the fee splits and kickbacks is

      predicated on UVS/Hypotec and Abitbol meeting these “production” requirements.

64.   UVS/Hypotec and/or Abitbol in fact assign and refer loans to All Star in performance of

      the Kickback and Cartel Agreements and the pattern of racketeering activity All Star and
                                               14
      UVS/Hypotec and Abitbol perform in furtherance of the All Star Scheme, and in

      fulfillment of the production requirements associated with the fee splits and kickbacks

      paid by All Star. Exhibit 35, Aug. 3, 2011 E-mail; see also Exhibit 36, Apr. 1, 2011 E-

      mail.

65.   During this first year of participation in the All Star Scheme, UVS/Hypotec, by and

      through Abitbol and other loan officers, employees and/or agents, assigns and refers more

      than 230 Allegro loans to All Star for title and settlement services in performance of the

      Kickback and Cartel Agreements. These loans are secured by real property in more than

      15 states, including Indiana.

      B.      UVS/Hypotec and Abitbol Receive and Accept More Than $750,000 in
              Kickbacks Over the Next Two Years.

66.   On or about May 2011, UVS/Hypotec and Abitbol discontinue brokering Allegro-funded

      loans but UVS/Hypotec and Abitbol continue to perform the Kickback and Cartel

      Agreements substituting UVS originated loans brokered through UVS/Hypotec by

      Abitbol and other UVS/Hypotec employees and/or agents. See May 16, 2011 email

      correspondence, attached as Exhibit 3.

67.   All Star continues to perform the Kickback and Cartel Agreement and continues to pay

      UVS/Hypotec fee splits and kickbacks laundered through Titan.

68.   For the two years spanning May, 2011, through June, 2013, All Star pays $529,250.29 in

      kickbacks to UVS/Hypotec laundered through Titan. The sham and split invoices and

      payment records associated with these kickbacks are collectively attached as Exhibit 5.

69.   Each sham invoice associated with these fifty-nine kickback payments state that

      UVS/Hypotec and Abitbol use the kickback payments to cause solicitations to be




                                               15
      produced and mailed in an attempt to lure tens of thousands of additional borrowers into

      the All Star Scheme.

70.   Based on the postage charges on the sham invoices, Plaintiffs believe, and therefore aver,

      that UVS/Hypotec causes these borrower solicitations to be placed in the U.S. Mail with

      most, if not all, delivered interstate; that is, the borrower solicitations are placed in the

      mail in one state and delivered to the potential borrowers in other states. See, e.g., Sept.

      21, 2011 and June 28, 2013 UVS mailers, attached as Exhibit 25.

71.   Again, all of the fifty-nine kickback payments described above were paid by All Star, and

      received and accepted by UVS/Hypotec and/or Abitbol, using and over interstate wires.

      In those instances when All Star paid the kickback by wire transfer, All Star chooses to

      transmit the payment over interstate wires originating at All Star’s bank in Maryland with

      UVS/Hypotec and/or Abitbol receiving and accepting the kickback by and through Titan

      in Florida. See, e.g., Exhibit 5 (k). In those instances when All Star paid the kickback

      by credit card, All Star chose to transmit the credit card authorization over the interstate

      wires from its offices in Maryland with the authorization and kickback received and

      accepted by UVS/Hypotec and/or Abitbol by and through Titan in Florida. See, e.g.,

      Exhibit 5 (a).

72.   Also during this time period, All Star pays kickbacks to UVS/Hypotec laundered through

      Aziza Marketing, Inc (“Aziza”), a Florida-based internet marketing company. See July 5,

      2011 e-mail from UVS to All Star forwarding invoice for payment, attached as Exhibit 6.

73.   All Star pays $29,911.22 in kickbacks to UVS laundered through Aziza. The sham

      invoices and payment records are collectively attached as Exhibit 7.

74.   All of the three kickback payments laundered through Aziza were paid by All Star, and

      received and accepted by UVS/Hypotec and/or Abitbol, using and over interstate wires
                                               16
      via wire transfer, originating at All Star’s bank in Maryland and UVS/Hypotec and/or

      Abitbol receiving and accepting the kickback by and through Aziza in Florida. See, e.g.,

      Exhibit 7 (c).

75.   In addition to Titan and Aziza, beginning on or about May 13, 2013, All Star begins

      paying kickback to UVS laundered through GuateCall, a Guatemala City-based call

      center (“GuateCall”). From May, 2013, through October, 2014, All Star pays $228,290

      in kickbacks to UVS/Hypotec laundered through GuateCall. The sham invoices and

      payment records are collectively attached as Exhibit 8.

76.   According to invoices and payment records collected in Exhibit 8, UVS is receiving “live

      transfer” calls from GuateCall, where potential borrowers contact a centralized call center

      and then are transferred by GuateCall to UVS/Hypotec brokers and other employees. See

      also, call activity spreadsheet for 10/28/13-11/3/13, attached as Exhibit 9. The call

      center GuateCall uses to receive and transmit these calls is not in the United States, and

      the calls are transmitted over and using interstate and international wires, with the call

      originating in one state, transferred internationally to Guatemala, and then transferred

      again to UVS’s loan officers in a second state.

77.   All of the twenty-eight kickback payments laundered through GuateCall are made using

      and by transmission over interstate wires, with All Star choosing to transmit the kickback

      payment from its bank in Maryland and received and accepted by UVS/Hypotec by and

      through GuateCall’s U.S. parent company, Saika, S.A., in New York. See, e.g., Exhibit

      8 (b).

78.   UVS/Hypotec and Abitbol in fact assign and refer loans to All Star in performance of the

      Kickback and Cartel agreements. See Exhibits 35-36; see also Exhibit 37, Collection of

      Actual Referral E-mails Apr. 2011 through Nov. 2012. All Star and UVS/Hypotec track
                                              17
      the loans that are assigned and referred by UVS/Hypotec to All Star in performance of

      the Kickback and Cartel Agreements, which corresponds with the amount of kickbacks

      All Star pays to UVS/Hypotec.           See, e.g., Apr. 8 – Oct. 16, 2013 e-mails and

      corresponding kickback balance spreadsheet, attached as Exhibit 34.

79.   From May, 2011, through September, 2014, UVS/Hypotec assigns and refers more than

      700 UVS loans to All Star for title and settlement services in performance of the

      Kickback and Cartel Agreements and as a result of the pattern of racketeering activity All

      Star, UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme. These

      loans involve transactions secured by real property in more than 10 states, including

      Indiana.

      C.      UVS/Hypotec and Abitbol Continue to Receive Tens of Thousands of Dollars
              in Kickbacks for the Assignment and Referral of Hypotec Brokered Loans.

80.   By October 2014, UVS/Hypotec and Abitbol begin to operate and hold themselves out to

      the public as “Hypotec” rather than “UVS”. See Oct. 27, 2014 e-mail from Danny Perez,

      attached as Exhibit 10. Hypotec maintains branch locations at 11900 Biscayne Blvd.,

      Suite 106, Miami FL and at 6380 Wilshire Blvd., Suite 1602, Los Angeles, CA.

81.   UVS/Hypotec and Abitbol continue to perform the Kickback and Cartel Agreements

      receiving and accepting kickbacks in exchange for referring and assigning Hypotec loans

      to All Star for title and settlement services.

82.   Exhibit 11, December, 5, 2014 email correspondence. Between November, 2014, and

      May, 2015, All Star pays $46,246.00 in kickbacks to UVS/Hypotec laundered through

      GuateCall. The sham invoices and payment records associated with these kickbacks are

      attached as Exhibit 12.




                                                18
83.   UVS/Hypotec is receiving “live transfer” calls from GuateCall, and the calls are being

      directed to UV/Hypotec and its loan officers and other employees and/or agents. See,

      e.g., Exhibit 9. The call center GuateCall uses to receive calls from potential borrowers

      and transmit the calls to UVS/Hypotec is not in the United States, and the calls are

      transmitted over interstate and international wires, with the call originating in one state,

      transferred internationally to Guatemala, and then transferred again to UVS/Hypotec’s

      loan officers in a second state.

84.   All six kickback payments attached as Exhibit 12 are made by transmission over

      interstate wires, with All Star choosing to transmit the kickback payment by wire transfer

      originating at All Star’s bank in Maryland and received and accepted by UVS/Hypotec,

      by and through GuateCall’s U.S. parent company, Saika, S.A., in New York. See, e.g.,

      Exhibit 12 (a).

85.   UVS/Hypotec and All Star agree to and perform the Kickback Agreement through at

      least September 2015, with UVS/Hypotec, Abitbol and All Star continuing to launder

      kickbacks through Titan and other third party marketing companies. See Aug. 31–Sept. 8,

      2015 e-mail communications between Abitbol and Titan regarding All Star payment of

      invoice and scheduling of mail drop, attached as Exhibit 13. Based on the continuing

      pattern of practice between UVS/Hypotec, Abitbol and All Star, Plaintiffs believe and

      therefore aver UVS/Hypotec, Abitbol and All Star continue to perform the Kickback and

      Cartel Agreements through at least December, 2015, and, on information and belief,

      longer.

86.   At the beginning of this phase of UVS/Hypotec’s and Abitbol’s participation in the All

      Star Scheme, on or around December, 2014, All Star, UVS./Hypotec and Abitbol agree



                                              19
      that All Star will split and kickback to UVS/Hypotec and/or Abitbol $700 for every loan

      referred and assigned to All Star by UVS/Hypotec.

87.   UVS/Hypotec, by and through Abitbol and others, assign and refer more than 150

      Hypotec loans to All Star for title and settlement services in performance of the Kickback

      and Cartel Agreements and the pattern of racketeering activity All Star and UVS/Hypotec

      and Abitbol conduct in furtherance of the All Star Scheme.           These loans involve

      transactions secured by real property in more than 5 states, including Indiana.

88.   Based on the continuing pattern of practice between All Star, UVS/Hypotec and Abitbol,

      Plaintiffs believe, and therefore aver, that All Star pays, and UVS/Hypotec receives and

      accepts, kickbacks in exchange for the assignment and referral of Allegro, UVS and/or

      Hypotec loans from additional known and unknown UVS/Hypotec loan officers, brokers

      and/or other employees and/or agents in furtherance and performance of the Kickback

      Agreement, including, but not limited to Pejman Gabayan, Lawrence Abitbol, Justin

      McKenzie, Patric Keating, Greg Thompson, Marcus Decarie, Phil Pion, Brandon Smith,

      Sebastrian Prosper, Valerie Hapner, and Richard Khalifa.           See Exhibit 9, listing

      UVS/Hypotec loan officers, employees and/or agents receiving live transfer calls from

      GuateCall.

89.   Based on the continuing pattern of practice between All Star, UVS/Hypotec and Abitbol,

      Plaintiffs believe, and therefore aver, that All Star pays kickbacks to UVS/Hypotec and

      Abitbol by and through other third party marketing companies in addition to those

      identified herein.

90.   No title services are provided by UVS/Hypotec, or by their employees and/or agents,

      including Abitbol, associated with the receipt and acceptance of the kickbacks. The

      payment by All Star and the receipt and acceptance by UVS/Hypotec and Abitbol of the
                                              20
      kickbacks is made solely for the assignment and referral of the UVS/Hypotec borrowers

      to All Star.

91.   At all relevant times, Abitbol and all other UVS/Hypotec loan officers, employees and/or

      agents who receive and accept kickbacks are licensed mortgage brokers and/or authorized

      loan officers, and at all relevant times are acting within scope of the business relationship

      and duties of their employment on behalf of UVS/Hypotec, specifically seeking

      borrowers and originating and securing loans for residential mortgages through

      UVS/Hypotec and/or brokering such loans through UVS/Hypotec to other lenders whom

      UVS/Hypotec authorizes, referring the borrowers to title companies, and working with

      title companies to close these loans. All activities, including interactions with All Star,

      are for the benefit of UVS/ Hypotec and/or Abitbol.

      D.      UVS/Hypotec and Abitbol Perform the Cartel Agreements Fixing
              Supracompetitive Prices for Title and Settlement Services and Refusing to
              Deal with Competing Title Companies.

92.   At the same time All Star, UVS/Hypotec and Abitbol begin performing the Kickback

      Agreement, they also begin performing the Cartel Agreements.

93.   Beginning in July 2010, All Star and UVS/Hypotec, by and through Abitbol, conspire

      and agree to fix prices for title and settlement services associated with Allegro loans

      assigned and referred by Abitbol and UVS/Hypotec to All Star under the Kickback

      Agreement. UVS/Hypotec, by and through Abitbol, and All Star agree to fix prices at

      $600 plus title in licensed states, and $1,300 (including title) for loans closed in Florida.

      All Star and UVS/Hypotec further agree to charge $200 more in unlicensed states; that is,

      those states in which All Star is not a licensed title and settlement services company and

      must work with a cooperating title company. See July 7, 2010 Title Fees Spreadsheet,

      attached as Exhibit 14. This $200 Unlicensed State Surcharge is the minimum amount of
                                               21
      actual damages sustained by borrowers from unlicensed states assigned and referred to

      All Star by UVS/Hypotec in performance of the Cartel Agreements and the pattern of

      racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the

      All Star Scheme during this time period.

94.   The next month, in August, 2010, All Star and Abitbol reiterate the Kickback and Refusal

      to Deal Agreements, and Abitbol demands All Star continue paying kickbacks to Abitbol

      and UVS/Hypotec based on Abitbol’s performance of the Cartel Agreements: “You

      already did not contribute the whole month of July and now you are not contributing for 3

      out of 4 weeks in august. I cannot continue to send all my business unless I know you

      will start again on our original deal.” See Aug. 16, 2010 e-mail, attached as Exhibit 15.

95.   Two months later, in October, 2010, after several months and thousands of dollars of

      kickback payments, All Star and UVS/Hypotec, by and through Abitbol, expand their

      pricing fixing agreement. While continuing to apply a fixed $600 plus title for loans

      closed in licensed states and $800 plus title for loans closed in unlicensed states, All Star

      and UVS/Hypotec, by and through Abitbol conspire and agree to also fix prices for FHA

      Streamline loans at the same fixed prices: $600 plus title in licensed states and $800 plus

      title in unlicensed states. See Oct. 25, 2010 Fee Spreadsheet, attached as Exhibit 16.

      These prices are approximately $100 higher than the prices All Star is charging other

      Participating Lenders (“UVS/Hypotec Overcharge”), which amount represents the

      minimum amount of actual damages incurred by borrowers assigned and referred to All

      Star by UVS/Hypotec, through Abitbol and other employees and/or agents, pursuant to

      the Cartel Agreements and the pattern of racketeering activity All Star and UVS/Hypotec

      and Abitbol conduct in furtherance of the All Star Scheme.



                                               22
96.   Just two months later, in December, 2010, UVS/Hypotec, by and through Abitbol, and

      All Star conspire and agree to fix prices even higher, increasing the amount charged in

      licensed and non-licensed states to $800 plus title insurance, and to $1,500 including title

      for loans in Florida. This agreement is memorialized in the 12/16/10 Title Fee

      Spreadsheet, attached as Exhibit 17; see also Exhibit 1, Dec. 12 - 16, 2010 email

      correspondence.

97.   These prices are approximately $100-$300 higher than the prices All Star is charging

      other Participating Lenders and this UVS/Hypotec Overcharge, along with any applicable

      Unlicensed State Surcharge, represents the minimum amount of actual damages incurred

      by borrowers assigned and referred to All Star by UVS/Hypotec pursuant to the Cartel

      Agreements and the pattern of racketeering activity All Star and UVS/Hypotec and

      Abitbol conduct in furtherance of the All Star Scheme.

98.   The December, 2010 agreement also memorializes that $350 of the $800 charged is the

      amount All Star splits and kicks back to UVS/Hypotec and is not associated with any

      legitimate title or settlement service. See Exhibit 1. In addition and in the alternative to

      the UVS/Hypotec Overcharge and any applicable Unlicensed State Surcharge, this $350

      Kickback Surcharge represents the minimum amount of actual damages incurred by

      borrowers assigned and referred to All Star by UVS/Hypotec pursuant to the Cartel

      Agreements and the pattern of racketeering activity All Star and UVS/Hypotec and

      Abitbol conduct in furtherance of the All Star Scheme during this time period.

99.   Four months later, in April, 2011, All Star and UVS/Hypotec, by and through Abitbol,

      conspire and agree to triple the fixed prices for title and settlements services on those

      loans assigned and referred to All Star by UVS/Hypotec to $2,350 plus title insurance.

      These prices are approximately $300-$1,650 higher than the prices All Star is charging
                                              23
       other Participating Lenders, which amount of UVS/Hypotec Overcharge represents the

       minimum amount of actual damages incurred by borrowers assigned and referred to All

       Star by UVS/Hypotec pursuant to the Cartel Agreements and the pattern of racketeering

       activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star

       Scheme.

100.   Under these new fixed prices, All Star and UVS raise the Kickback Surcharge six fold

       with All Star splitting and kicking back to UVS/Hypotec $1,800 of the fixed price for

       each loan assigned and referred to All Star under the Kickback and Cartel Agreements.

       In addition to and in the alternative to the UVS/Hypotec Overcharge, this $1,800

       Kickback Surcharge constitutes the minimum amount of actual damages incurred by

       borrowers assigned and referred to All Star by UVS/Hypotec pursuant to the Cartel

       Agreements and the pattern of racketeering activity All Star and UVS/Hypotec and

       Abitbol conduct in furtherance of the All Star Scheme. See Exhibit 4.

101.   To replace revenue that it is splitting and kicking back to UVS./Hypotec, All Star

       instructs its employees to charge UVS/Hypotec borrowers for unnecessary endorsements

       and enhanced title policies on loans assigned and referred by UVS/Hypotec to All Star

       under the Kickback and Cartel Agreements. The amounts associated with these

       unnecessary endorsements and enhanced title policies constitutes an Enhanced Title

       Surcharge, which amount along with the other amounts pled herein, constitute the

       minimum amount of actual damages suffered by UVS borrowers assigned and referred to

       All Star by UVS pursuant to the Cartel Agreements and the pattern of racketeering

       activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star

       Scheme.    See Aug. 12 to Aug. 26, 2011 e-mail correspondence regarding use of

       “enhanced policies”, attached as Exhibit 18.
                                              24
102.   A few weeks after instituting the policy of charging unnecessary endorsement and

       enhanced title policies, Alex Godobrodko, a sales representative employed by All Star,

       circulates a spreadsheet memorializing the price fixing and minimum fee agreements

       with certain Participating Lenders in the All Star Scheme. Based on the facts pled herein,

       Plaintiffs believe and therefore aver that the agreements attributed to “Allegro Funding”

       are the price fixing and minimum fee agreements between All Star and UVS/Hypotec and

       are applied to all loans referred to All Star by UVS/Hypotec and/or its employees and/or

       agents, including Abitbol. See 9/16/11 Fee Spreadsheet, attached as Exhibit 19.

103.   Under these price fixing and minimum fee agreements, UVS/Hypotec’s borrowers are

       charged $2,350 plus title for loans closed in licensed states. These prices are

       approximately $300-$1,650 higher than the prices All Star is charging other Participating

       Lenders, which UVS/Hypotec Overcharge represents the minimum amount of actual

       damages incurred by borrowers assigned and referred to All Star by UVS/Hypotec

       pursuant to the Cartel Agreements and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme during this time

       period.

104.   Under these price fixing and minimum fee agreements, UVS borrowers from unlicensed

       states are charged $1,000 plus title, representing a $200 increase in the Unlicensed State

       Surcharge. In addition and in the alternative to the UVS/Hypotec Overcharge and/or

       Kickback Surcharge, this Unlicensed State Surcharge is the minimum amount of damages

       incurred by borrowers in “unlicensed states” assigned and referred to All Star by

       UVS/Hypotec in performance of the Kickback and Cartel Agreements and the pattern of

       racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the

       All Star Scheme during this time period.
                                               25
105.   Four months later, on January 12, 2012, All Star and UVS/Hypotec agree to modify its

       price fixing agreement to charge $2,350 plus title insurance on loans assigned and

       referred by UVS/Hypotec to All Star from “All States except NM”, and to charge $1,000

       plus title insurance on loans assigned and referred to All Star located in New Mexico.

       See 1/12/12 Fee Spreadsheet, attached as Exhibit 20. These prices are approximately

       $800-1,550 higher than the prices All Star is charging other Participating Lenders, a

       UVS/Hypotec Overcharge which represents the minimum amount of actual damages

       incurred by borrowers assigned and referred to All Star by UVS/Hypotec pursuant to the

       Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme during this time

       period.

106.   In December 2014, All Star and UVS/Hypotec conspire and agree to fix prices for title

       and settlement service associated with Hypotec loans assigned and referred from

       UVS/Hypotec to $1,150 plus title insurance. Of this amount, $700 represents the amount

       All Star splits and kickbacks to UVS/Hypotec for assigning and referring the loan to All

       Star for title and settlement services. In addition and in the alternative to the

       UVS/Hypotec Overcharge, this Kickback Surcharge is the minimum amount of damages

       incurred by borrowers referred and assigned to All Star by UVS/Hypotec under the

       Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme during this time

       period. See Exhibit 11.

107.   Approximately four months later, in April, 2015, All Star and Hypotec conspire and

       agree to fix prices for title and settlement service associated with loans assigned and

       referred from UVS/Hypotec to $750 plus title insurance in licensed states, and $1,000
                                              26
       plus title insurance for loans assigned and referred to All Star in commitment states, that

       is, states requiring borrowers obtain a letter certifying that their loan has been through the

       underwriting process and has been approved. See April 29, 2015 e-mail, attached as

       Exhibit 21. These prices are approximately $55-$255 higher than the prices All Star is

       charging other Participating Lenders, a UVS/Hypotec Overcharge which represents the

       minimum amount of actual damages incurred by borrowers assigned and referred to All

       Star by UVS/Hypotec pursuant to the Cartel Agreements and the pattern of racketeering

       activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star

       Scheme during this time period.

108.   All Star and UVS/Hypotec perform the Cartel Agreements, including these fixed and

       minimum price agreements, for loans assigned and referred to All Star by UVS/Hypotec

       through at least November, 2015, and, based on All Star and UVS/Hypotec’s continuing

       pattern of practice, longer, and was part of UVS/Hypotec’s regular way of doing

       business. See June 29, 2015 e-mail, attached as Exhibit 22; Jason’s Client Fee Structure

       Effective 11/30/15, attached as Exhibit 23.

109.   Based on the continuing pattern of practice between All Star and UVS/Hypotec, Plaintiffs

       believe, and therefore aver, that All Star and UVS/Hypotec conspire to and fix prices for

       title and settlement services associated with loans assigned and referred to All Star by

       additional known and unknown UVS/Hypotec loan officers, employees and/or agents in

       furtherance and performance of the All Star Lender Cartel and the Cartel Agreements and

       the pattern of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in

       furtherance of the All Star Scheme.

110.   UVS/Hypotec’s participation in the All Star Scheme through the pattern of racketeering

       activity alleged above cause UVS/Hypotec borrowers, including Plaintiffs and alleged
                                                27
       Class Members, to be defrauded into paying $55-1,800 more than the prices All Star is

       charging other Participating Lenders in the All Star Scheme.

       E.     UVS/Hypotec and Abitbol’s Participation in the Conduct of the Affairs of the
              All Star Scheme Enterprise through a Pattern of Racketeering Activity.

111.   The All Star Scheme is an association in fact enterprise (“All Star Scheme Enterprise”)

       with the purpose of defrauding borrowers into paying All Star higher and

       supracompetitive prices for title and settlement services associated with residential

       mortgage loans, refinances and reverse mortgages, reducing competition in the market for

       title and settlement services, and the funneling of illegal fee splits and kickbacks to

       Participating Lenders.

112.   UVS/Hypotec and Abitbol conduct and/or participate in the All Star Scheme Enterprise’s

       affairs through performance of the Kickback and Cartel Agreements, and the mail and

       wire fraud conducted in furtherance thereof.

113.   Specifically, UVS/Hypotec and Abitbol direct, manage and/or participate in directing or

       managing the All Star Scheme Enterprise’s affairs by, among other things planning and

       directing the commission of the predicate acts of mail and wire fraud plead herein,

       including: (i) planning, directing and controlling the mailing and content of borrower

       solicitations, including the inclusion of the fraudulent representations published in the

       borrower solicitations; (ii) identifying and directing which consumers are mailed

       borrower solicitations; (iii) identifying and directing the third party marketing companies

       used to launder the kickbacks including the third party marketing company’s handling of

       the laundered illegal fee splits and kickbacks; and (iv) directing and controlling the

       creation of the sham invoice and payment records associated with the laundered

       kickbacks, including the means and methods of communicating the sham invoices and

                                               28
       payment records; (v) and the content of those solicitations. See, e.g., Exhibits 1, 4, 15,

       and 18.

114.   UVS/Hypotec and Abitbol also direct, manage and/or participate in directing or

       managing the All Star Scheme’s affairs by: (i) negotiating, directing and controlling the

       amount and form in which the illegal fee splits and kickbacks are paid; (ii) negotiating,

       directing and controlling the fixed prices charged borrowers for title and settlement

       services under the Cartel Agreements and directing the charging of those amounts; and

       (iii) directing that borrowers’ loans are assigned and referred to All Star.

115.   UVS/Hypotec derives benefits from the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme Enterprise

       because the kickback payments received and accepted by UVS/Hypotec and Abitbol are

       used to produce and mail interstate borrower solicitations that generate residential

       mortgage loans, refinances and reverse mortgages from which UVS/Hypotec earns fees,

       commissions, and other profits.

116.   As a direct and proximate result of the Kickback and Cartel Agreements, and

       UVS/Hypotec’s and Abitbol’s participation in the All Star Scheme Enterprise’s affairs

       through the pattern of racketeering activity, the borrowers on loans assigned and referred

       to All Star by UVS/Hypotec, including Plaintiffs and alleged Class Members, are harmed

       because they are defrauded into being charged and paying higher and supracompetitive

       prices for title and settlement services than they would have been charged and paid

       without the Kickback and Cartel Agreements, are denied kickback-free title and

       settlement services, and are denied their choice of title and settlement service provider

       and other consumer benefits of a competitive marketplace.



                                                29
                          FACTUAL ALLEGATIONS RELATED TO
                        THE INDIVIDUAL CLASS REPRESENTATIVES

117.   Plaintiffs’ transactions and the course of events thereafter exemplify the working of the

       Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme and are typical

       of all alleged Class Members’ transactions.

       A.     Plaintiff Obiefuna’s Loan

118.   In or about October 2015, Plaintiff Sheila Obiefuna obtains a residential mortgage loan

       from UVS/Hypotec through Abitbol, the President of Hypotec, in relation to the refinance

       of her residential real property located at 7003 Falcon Drive, Shererville, IN 46375.

       Plaintiff Obiefuna’s UVS/Hypotec loan closes on or about October 16, 2015.

119.   Plaintiff Obiefuna believes, and therefore avers, that Abitbol assigned and referred

       Plaintiff Obiefuna’s loan to All Star in performance of the Refusal to Deal Agreement

       and as quid pro quo for the kickback All Star paid to Hypotec in accordance with ¶¶ 82

       and 85, thereby performing the Kickback and Cartel Agreements, depriving Plaintiff

       Obiefuna of her choice of title and settlement service provider, and denying Plaintiff

       Obiefuna kickback-free title and settlement services.

120.   All Star charges Plaintiff Obiefuna for title and settlement service fees, thereby

       performing the Price Fixing and Minimum Fee Agreements. When All Star sends

       Obiefuna’s HUD-1 to UVS/Hypotec for approval, see Exhibit 30, UVS/Hypotec directs

       All Star to raise the fees it is charging Obiefuna to match the Price Fixing Agreement.

       Exhibit 31, Oct. 15, 2015 email directing All Star to increase fees. All Star does so.

       Exhibit 32, Obiefuna HUD-1.




                                               30
121.   Plaintiff Obiefuna believes, and therefore avers, the price for title and settlement service

       fees All Star charges to Plaintiff Obiefuna are supracompetitive and higher than the same

       charges would have been without the Kickback and Cartel Agreements.

122.   The title and settlement service fees UVS/Hypotec and All Star charges Obiefuna, and

       Obiefuna pays, include the approximately $55-255 UVS/Hypotec Overcharge described

       in ¶¶ 107-108, which is the minimum amount of Plaintiff Obiefuna’s actual damages

       resulting from the All Star Scheme and Cartel Agreements and the pattern of racketeering

       activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star

       Scheme.

123.   Plaintiff Obiefuna believes, and therefore avers, that All Star disburses proceeds from

       Plaintiff Obiefuna’s UVS/Hypotec loan in payment of these title and settlement service

       charges.

124.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of

       the All Star Scheme, Plaintiff Obiefuna is harmed because she was: (i) charged and paid

       more for settlement services than she would have paid without the illegal Kickback and

       Cartel Agreements or the pattern of racketeering activity All Star and UVS/Hypotec and

       Abitbol conduct in furtherance of the All Star Scheme; (ii) was defrauded into being

       charged and paying supracompetitive prices for title and settlements service fees; (iii)

       stripped of her choice of title and settlement service provider and her mortgage broker’s

       impartial evaluation of All Star’s service and quality; and (iv) deprived of kickback-free

       title and settlement services and the consumer benefits of fair competition among

       independent title and settlement service providers.



                                               31
125.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of

       the All Star Scheme, Plaintiff Obiefuna was charged and paid more for the title and

       settlement services than she would have paid without the Kickback and Cartel

       Agreements or the pattern of racketeering activity All Star and UVS/Hypotec and Abitbol

       conduct in furtherance of the All Star Scheme, and suffered actual damages in the amount

       of at least approximately $55-255 and, on information and belief, additional amounts.

       B.     Plaintiff Joseph’s Loan

126.   In or about March 2012, Plaintiff Andrea Colbert Joseph obtains a residential mortgage

       loan from UVS/Hypotec through Abitbol, the President of Hypotec, in relation to the

       refinance of her residential real property located at 145 Fountain Drive, Mooresville, IN

       46158. Plaintiff Joseph’s UVS/Hypotec loan closes on or about March 21, 2012.

127.   Plaintiff Joseph believes, and therefore avers, that Abitbol assigned and referred Plaintiff

       Joseph’s loan to All Star in performance of the Refusal to Deal Agreement and as quid

       pro quo for the kickback All Star paid to Hypotec in accordance with ¶ 68, thereby

       performing the Kickback and Cartel Agreements, depriving Plaintiff Joseph of her choice

       of title and settlement service provider, and denying Plaintiff Joseph kickback-free title

       and settlement services.

128.   All Star charges Plaintiff Joseph for title and settlement service fees, thereby performing

       the Price Fixing and Minimum Fee Agreements.

129.   Plaintiff Joseph believes, and therefore avers, the price for title and settlement service

       fees All Star charges to Plaintiff Joseph are supracompetitive and higher than the same

       charges would have been without the Kickback and Cartel Agreements.



                                               32
130.   The title and settlement service fees UVS/Hypotec and All Star charges Joseph, and

       Joseph pays, includes $1,878.62 in UVS/Hypotec Overcharge described in ¶ 105, which

       is the minimum amount of Plaintiff Joseph’s actual damages resulting from the All Star

       Scheme and Cartel Agreements and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme. See Exhibit

       33, All Star Transaction Funding Accounting.

131.   All Star disburses proceeds from Plaintiff Joseph’s UVS/Hypotec loan in payment of

       these title and settlement service charges.

132.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of

       the All Star Scheme, Plaintiff Joseph is harmed because she was: (i) charged and paid

       more for settlement services than she would have paid without the illegal Kickback and

       Cartel Agreements and the pattern of racketeering activity All Star and UVS/Hypotec and

       Abitbol conduct in furtherance of the All Star Scheme; (ii) defrauded into being charged

       and paying supracompetitive prices for title and settlements service fees; (iii) stripped of

       her choice of title and settlement service provider and her mortgage broker’s impartial

       evaluation of All Star’s service and quality; and (iv) deprived of kickback-free title and

       settlement services and the consumer benefits of fair competition among independent title

       and settlement service providers.

133.   As a direct and proximate result of the Kickback and Cartel Agreements and the pattern

       of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of

       the All Star Scheme, Plaintiff Joseph was charged and paid more for the title and

       settlement services than she would have paid without the Kickback and Cartel

       Agreements or the pattern of racketeering activity All Star and UVS/Hypotec and Abitbol
                                                33
        conduct in furtherance of the All Star Scheme, and suffered actual damages in the amount

        of at least approximately $1,878.62 and, on information and belief, additional amounts.

                FACTUAL ALLEGATIONS RELATED TO LIMITATIONS

134.    Essential to the All Star Scheme, UVS/Hypotec and Abitbol, as well as other members of

        the All Star Lender Cartel, and All Star undertake affirmative acts that fraudulently

        conceal the Kickback and Cartel Agreements and the pattern of racketeering activity All

        Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme, the

        resulting kickbacks and fixed prices, and the actual injury and damages to borrowers,

        including Plaintiffs and alleged Class Members.

   I.      All Star and UVS/Hypotec Launder Kickbacks through Third Party Marketing
           Companies and Use Sham Invoice and Payment Records.

135.    As described in ¶ 22 above, UVS/Hypotec, Abitbol and All Star chose to conceal the fact

        and payment of kickbacks by laundering kickbacks through third party marketing

        companies.

136.    As described in ¶¶ 25-30, UVS/Hypotec and All Star further chose to conceal the illegal

        kickbacks and Kickback Agreement through the creation of sham invoices and sham

        payment records.

137.    These sham invoices and payment records create an ongoing false record that conceals

        and prevents discovery of the fact that any thing of value is exchanged between

        UVS/Hypotec and All Star related to the assignment and referral of UVS/Hypotec loans,

        including Plaintiffs’ loans, the actual payment and receipt and acceptance of illegal

        kickbacks, and UVS/Hypotec’s coordinated business relationship with All Star.




                                               34
   II.         Abitbol, UVS/Hypotec and All Star’s Fraudulent Marketing Representations

138.     To further conceal the Price Fixing, Minimum Fee Agreements, the Kickback

         Agreement, and the resulting supracompetitive prices charged to borrowers for title and

         settlement services, Abitbol, UVS/Hypotec and All Star make false representations to

         borrowers in marketing materials.

139.     In direct mail solicitations of borrowers, UVS/Hypotec represents that a borrower can

         receive “30-40% off when using All Star Title!” and that All Star is UVS/Hypotec’s

         “Preferred Title Company” See, e.g., April 14, 2010 Allegro mailer, attached as Exhibit

         24, and Sept. 21, 2011 and June 28, 2013 UVS mailers, collectively attached as Exhibit

         25.

140.     These representations are false because: (i) neither UVS/Hypotec nor its loan funding

         affiliates recognize the designation of a “preferred” title company; (ii) a borrower cannot

         save any percentage of title fees with All Star, but instead is charged higher and

         supracompetitive fees under the Kickback and Cartel Agreements; (iii) the reason the

         UVS/Hypotec broker wants a borrower to use All Star is for UVS/Hypotec to obtain

         kickbacks and to perform its obligations under the Cartel Agreements and the pattern of

         racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the

         All Star Scheme, not because the borrower will receive lower fees; and (iv) any borrower

         responding to the direct mail solicitation does not “choose” All Star, but will be assigned

         and referred by UVS/Hypotec to All Star.

141.     Plaintiffs believe, and therefore aver, that UVS/Hypotec makes similar false

         representations by other means, e.g. as in telemarketing and “live transfer” phone calls

         with borrowers.



                                                 35
142.      These representations of a discount are additionally false because All Star and

          UVS/Hypotec do not intend to, and do not, give the promised discount to any borrower,

          including Plaintiffs and Class Members. This Withheld Discount is another amount of

          actual damages incurred by Plaintiffs and Class Members resulting from the All Star

          Scheme and Cartel Agreements.

143.      These representations of a discount that UVS/Hypotec and All Star do not intend to, and

          do not, give to any borrower are sham representations made for the purpose of concealing

          the All Star Scheme, the Kickback and Cartel Agreements and the pattern of racketeering

          activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star

          Scheme, and for the purpose of preventing borrowers, including Plaintiffs and Class

          Members, from discovering the fact of their injuries therefrom.

   III.      UVS/Hypotec’s and All Star’s False Allocation of Fees and APR Manipulation

144.      The Truth in Lending Act (“TILA”) mandates that lenders report to borrowers the Annual

          Percentage Rate, or “APR”, associated with a loan, refinance, or reverse mortgage.

          While the interest rate of a loan is the cost to borrow the principal loan amount, the APR

          includes both the interest rate of the loan plus certain other lender fees, such as

          origination fees, discount points and some closing costs, including some title and

          settlement service fees. The APR is intended as a tool for borrowers to compare, among

          other things, closing and settlement costs across loans with similar interest rates and to

          easily identify when one loan has substantially higher fees than another loan at the same

          interest rate. Lenders are required to report to borrowers a calculation of the APR on

          various loan documents, including the TILA disclosure.

145.      The title and settlement service fees that are excluded in the APR calculation are defined

          by TILA. 12 C.F.R. § 1026.4(c). Because some fees are excluded from the APR (and
                                                  36
       others are not), title and settlement service companies and lenders can manipulate – and

       falsely minimize – the APR by falsely allocating amounts charged for title and settlement

       services to those categories of fees that are excluded from the APR calculation.

146.   As a regular and continuing business practice, Abitbol, UVS/Hypotec and All Star

       allocate the charges for title and settlement services associated with a borrower’s loan

       only to those categories of title services not included in the APR, thereby falsely

       minimizing the APR reported on borrowers’ loan documents and required federal

       disclosures.

147.   For example, fees for “title examination”, “abstract of title” and “title insurance” are

       excluded from the APR calculation – see, 12 C.F.R. § 1026.4(c)(7)(i) – while a

       settlement or closing fee, or an application signing fee, is a settlement service cost

       required to be included in the APR calculation. See 12 C.F.R. § 1026.4(a)(1)(i). By

       allocating the charges associated with conducting a settlement or closing with a borrower

       to the category of “title exam” or “abstract” the result would be a false, and falsely

       minimized, APR.

148.   All Star claims the false allocation of fees and manipulation of the APR as a regular

       business practice as early as 2011 and at least through October, 2015, allocating all

       charges for title and settlement service to “Title Exam” or “Abstract” because those fees

       are excluded from, and do not raise, the APR. See, e.g., June 6, 2011 e-mail, attached as

       Exhibit 26; September 24, 2015 e-mail, attached as Exhibit 27; October 6, 2015 e-mail,

       attached as Exhibit 28.

149.   UVS/Hypotec participates in and ratifies this false allocation of fees. See Exhibit 29,

       Oct. 26, 2011 e-mail between UVS and All Star allocating charges for settlement service

       to title insurance because they do not affect the APR. Based on this continuing pattern of
                                               37
       practice, Plaintiffs believe, and therefore aver, that All Star and UVS/Hypotec engage in

       the false allocation and manipulation of the APR throughout the time period

       UVS/Hypotec is participating in the All Star Scheme.

150.   For example, despite conducting a settlement or closing with each borrower, All Star and

       UVS/Hypotec choose to not allocate any amount of All Star’s charges associated with a

       borrower’s loan to “settlement or closing fee” because that charge is included in the APR.

       Instead, All Star and UVS/Hypotec allocate all charges, including that portion

       attributable to conducting a settlement or closing, to “Title Exam”, “Abstract” or “Title

       Insurance”, which are excluded from the APR. See Exhibit 29.

151.   UVS/Hypotec’s and All Star’s choice to falsely allocate fees resulted in the fraudulent

       reporting of false APRs and the false, and falsely minimized, representation of the cost of

       the UVS/Hypotec loan to borrowers.

152.   The UVS/Hypotec’s and All Star’s choice to falsely allocate fees and fraudulently report

       these false allocations in borrowers’ loan documents concealed from borrowers the

       supracompetitive pricing of title and settlement services resulting from the Kickback and

       Cartel Agreements and prevented borrowers from discovering the supracompetitive

       nature of the pricing through comparison to UVS/Hypotec’s and All Star’s competitors.

153.   As a regular business practice, All Star used various software programs, including

       “Titlehound”, to produce borrower loan documents, including documents reporting the

       APRs associated with a loan. All Star caused this software, including Titlehound, to be

       programmed to make these false allocations of title and settlement service fees and the

       resulting false APR calculations, and to produce UVS/Hypotec’s loan documents to

       present to borrowers and on which UVS/Hypotec and All Star intended borrowers to rely.



                                               38
154.     UVS/Hypotec’s and All Star’s choice to falsely allocate fees and manipulate and falsely

         report APRs fraudulently concealed from borrowers the coordinated business relationship

         between UVS/Hypotec and All Star under the Kickback and Cartel Agreements, the

         supracompetitive and higher prices for title and settlement services resulting from the

         Kickback and Cartel Agreements and the pattern of racketeering activity All Star and

         UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme, and

         affirmatively prevented borrowers from discovering their injuries resulting therefrom.

   IV.      False Representations in Borrowers’ Loan Documents

155.     In addition to false representations in marketing communications to borrowers and the

         choice to misrepresent the actual APRs through the intentionally classifying some of All

         Star’s charges as non-APR related charges, UVS/Hypotec and All Star choose to make

         false representations on borrowers’ loan documents.

156.     At all relevant times, federal law requires UVS/Hypotec, as lender or broker, to provide a

         “Good Faith” Estimate to the borrower within three days of taking a loan application. 12

         C.F.R. § 1024.7(a)-(b).

157.     Block 4 of the “Good Faith” Estimate is to state only the charges for “title services and

         lender’s title insurance”.

158.     As a regular pattern of practice, UVS/Hypotec falsely include in Block 4 charges that are

         not title services and lender’s title insurance including the UVS/Hypotec Overcharge (see

         ¶¶ 95-100, 103, 105, 107), Kickback Surcharge (¶¶ 98, 100, 106), Enhanced Title

         Surcharge (¶ 101), Unlicensed State Surcharge ((¶¶ 93, 104), and other flat fee

         overcharges associated with the Price Fixing and Minimum Fee Agreements.

159.     UVS/Hypotec’s choice to falsely include these charges in Block 4 of the “Good Faith”

         Estimate conceals from borrowers: (i) the charges and amounts associated with the
                                                 39
       surcharges and flat fixed fees, (ii) the fixed and supracompetitive nature of the charges,

       (iii) the illegal kickbacks, and (iv) the coordinated business relationship between Abitbol,

       UVS/Hypotec and All Star under the Kickback and Cartel Agreements and the pattern of

       racketeering activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the

       All Star Scheme.

160.   In addition to the GFE, federal law, at all relevant times, required each borrower to

       receive a HUD-1 Settlement Statement at the closing or settlement of a loan. The

       settlement agent produces the HUD-1, but federal regulations require the lender or broker

       to provide to the settlement agent all information appearing in the HUD-1 statement.

161.   Section 1100 of the HUD-1 reports to the borrower the title and settlement services

       provided on the loan, along with the associated charges to the borrowers for those

       services.

162.   As a continuing pattern and regular business practice, UVS/Hypotec and All Star choose

       and cause the false allocation of fees described in ¶¶ 144-154 to repeat and appear on

       UVS/Hypotec borrowers’ HUD-1 statements in Section 1100.

163.   As a continuing pattern and regular business practice, UVS/Hypotec omits and fails to

       describe anywhere on a borrower’s HUD-1 statement the amount of the kickback

       received by UVS/Hypotec related to the borrower’s loan or the fact that All Star has paid

       a kickback to UVS/Hypotec for the assignment and referral of the borrower’s loan.

       UVS/Hypotec is required to report the kickback on Line 801 or Line 808 of the HUD-1.

164.   As a continuing pattern of practice, UVS/Hypotec omits and fails to describe anywhere

       on a borrower’s HUD-1 statement that the borrower is being charged or the amount of

       any UVS/Hypotec Overcharge, Enhanced Title Surcharge, Unlicensed State Surcharge,

       or other flat fees associated with the fixed prices under the Cartel Agreements.
                                               40
       UVS/Hypotec is required to report these amounts in Section 1100 or Section 1300 of the

       HUD-1.

165.   As a continuing pattern of practice, UVS/Hypotec, and its loan officers, employees

       and/or agents including Abitbol, omit and fail to describe anywhere on a borrower’s

       HUD-1 statement that UVS/Hypotec ultimately receives a portion of the charges listed in

       Section 1100 of the HUD-1, falsely stating instead that All Star retains all amounts paid

       by the borrower. This representation is false because All Star in fact splits a portion of the

       Section 1100 charges to kick back to UVS/Hypotec under the Kickback and Cartel

       Agreements.

166.   These false representations and omissions, presented to the UVS/Hypotec borrowers by

       All Star as UVS/Hypotec’s agent at closing, fraudulently conceals: (i) the charges and

       amounts associated with the surcharges, overcharges, and flat fixed fees, (ii) the fixed and

       supracompetitive nature of the charges, (iii) the illegal kickbacks, and (iv) the

       coordinated business relationship between UVS/Hypotec and All Star under the Kickback

       and Cartel Agreements and the pattern of racketeering activity All Star and UVS/Hypotec

       and Abitbol conduct in furtherance of the All Star Scheme.

167.   Individually and collectively, UVS/Hypotec’s and All Star’s             affirmative acts of

       concealment – the laundering of kickbacks through third party marketing companies, the

       related creation of sham invoice and payment records, false marketing statements, false

       allocation of fees and manipulation of the reported APR, and misrepresentations and

       omissions on borrowers “Good Faith” Estimates, HUD-1s, and other loan documents –

       are outside the control of UVS/Hypotec’s borrowers, including Plaintiffs and Class

       Members, and are in the sole control of, and the result of choices by, UVS/Hypotec,

       including Abitbol, and All Star.
                                                41
   V.        Plaintiffs’ Reasonable Diligence

168.    As a result of the fraudulent concealments by UVS/Hypotec and All Star, Plaintiffs (and,

        upon information and belief, all alleged Class Members) had no actual notice before, at or

        after the closing of their loans of the illegal kickbacks, the exchange of any thing of value

        between UVS/Hypotec and All Star, the Price Fixing and Minimum Fee Agreements or

        the resulting supracompetitive nature of the prices charged for title and settlement

        services, or the coordinated business relationship between UVS/Hypotec, Abitbol, and

        All Star under the Kickback and Cartel Agreements and the pattern of racketeering

        activity All Star and UVS/Hypotec and Abitbol conduct in furtherance of the All Star

        Scheme.

169.    Plaintiffs exercised reasonable diligence before, during and after the closing of their

        loans.

        A.       Plaintiff Obiefuna’s Reasonable Diligence

170.    Plaintiff Obiefuna receives loan documents prepared by UVS/Hypotec in advance of her

        closing and reviews those loan documents.

171.    Plaintiff Obiefuna believes, and therefore avers, that her pre-closing loan documents

        include a “Good Faith” Estimate prepared by UVS/Hypotec.

172.    Plaintiff Obiefuna believes, and therefore avers, that UVS/Hypotec and All Star choose to

        omit from her “Good Faith” Estimate any description or statement of the coordinated

        business relationship between UVS/Hypotec and All Star and to include the fraudulent

        representations and omissions described in ¶¶ 156-159. Plaintiff Obiefuna believes and

        therefore avers that her “Good Faith” Estimate does not identify All Star as the provider

        of any title settlement service related to her refinance.



                                                  42
173.   Plaintiff Obiefuna believes, and therefore aver, that UVS/Hypotec and All Star include in

       her pre-closing documents UVS/Hypotec and All Star’s false allocation of fees and a

       false APR as described in ¶¶ 144-154.

174.   Abitbol, UVS/Hypotec and All Star make the false statements and omissions in Plaintiff

       Obiefuna’s pre-closing loan documents for the purposes of concealing, and did so

       conceal from Plaintiff Obiefuna, the coordinated business relationship between

       UVS/Hypotec, Abitbol and All Star, the Kickback and Cartel Agreements, the fact,

       nature and amount of the illegal kickbacks related to Plaintiff Obiefuna’s loan, and the

       fixed and supracompetitive nature of prices charged Plaintiff Obiefuna for title and

       settlement services.

175.   As is reasonable under the circumstances, Plaintiff Obiefuna believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Obiefuna did not believe, that: (i) a coordinated business

       relationship exists between UVS/Hypotec, Abitbol and All Star; (ii) there has been any

       payment or exchange of a thing of value between UVS/Hypotec, Abitbol and All Star

       related to the assignment and referral of Plaintiff Obiefuna’s loan for title and settlement

       services, or (iii) the prices she will be charged for title and settlement services are fixed

       and supracompetitive or the result of Kickback and Cartel Agreements between

       UVS/Hypotec, Abitbol and All Star and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme.

176.   Plaintiff Obiefuna acts diligently during the closing or settlement of her loan. As a

       condition of funding her loan, UVS/Hypotec requires Plaintiff Obiefuna to participate in

       a closing, and she attends and fully participates in the required closing.



                                                43
177.   At the closing of their loan, Plaintiff Obiefuna receives from All Star, or its agent, several

       documents, including a HUD-1 Settlement Statement.

178.   UVS/Hypotec, Abitbol and All Star choose to omit from the documents Plaintiff

       Obiefuna receives at closing, including Plaintiff Obiefuna’s HUD-1, any description or

       statement of the coordinated business relationship between UVS/Hypotec, Abitbol and

       All Star under any of the Kickback or Cartel Agreements.

179.   UVS/Hypotec, Abitbol and All Star choose to omit from the documents Plaintiff

       Obiefuna receives at closing, including her HUD-1, any description or statement of any

       payment, amount or thing of value that was paid by All Star to UVS/Hypotec and/or

       Abitbol related to Plaintiff Obiefuna’s loan.

180.   UVS/Hypotec, Abitbol, and All Star choose to include in Section 1100 of Plaintiff

       Obiefuna’s HUD-1 the fraudulent representations described in ¶ 160-165.

181.   Plaintiff Obiefuna believes, and therefore avers, that UVS/Hypotec and All Star choose to

       include in the documents Plaintiff Obiefuna receives at closing, including her HUD-1, the

       false allocation of fees as described in ¶¶ 144-154 and the resulting fraudulent

       representations and omissions as described in ¶¶ 160-165.

182.   UVS/Hypotec and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Obiefuna’s loan closing documents for the purposes of

       concealing, and did so conceal from Plaintiff Obiefuna, the coordinated business

       relationship between UVS/Hypotec and All Star, the Kickback and Cartel Agreements,

       the fact, nature, and amount of the illegal kickback related to Plaintiff Obiefuna’s loan,

       the fixed and supracompetitive nature of the prices charged for title and settlement

       services, and Plaintiff Obiefuna’s injuries and actual damages therefrom.



                                                44
183.   As is reasonable under the circumstances, Plaintiff Obiefuna believes these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Obiefuna does not believe, that: (i) a coordinated business

       relationship exists between UVS/Hypotec and All Star; (ii) there has been any payment

       or exchange of a thing of value between UVS/Hypotec and All Star related to the

       assignment and referral of Plaintiff Obiefuna’s loan for title and settlement services; (iii)

       the prices charged for title and settlement services are fixed and supracompetitive and the

       result of Kickback and Cartel Agreements between UVS/Hypotec and All Star and the

       pattern of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in

       furtherance of the All Star Scheme.

184.   Plaintiff Obiefuna acts diligently after her closing. On or about December 28, 2018,

       Plaintiff Obiefuna receives a letter from undersigned counsel describing an investigation

       of All Star and UVS, which is the former name of Hypotec. This is Plaintiff Obiefuna’s

       first indication of any potential wrongful, illegal, and/or actionable conduct by anyone.

185.   Within days, Plaintiff Obiefuna contacts and retains counsel. Plaintiff Obiefuna files this

       Amended Complaint within months of becoming aware of facts giving rise to her causes

       of action.

       B.     Plaintiff Joseph’s Reasonable Diligence

186.   Plaintiff Joseph receives loan documents prepared by UVS/Hypotec in advance of her

       closing and reviews those loan documents.

187.   Plaintiff Joseph believes, and therefore avers, that her pre-closing loan documents include

       a “Good Faith” Estimate prepared by UVS/Hypotec.

188.   Plaintiff Joseph believes, and therefore avers, that UVS/Hypotec and All Star choose to

       omit from her “Good Faith” Estimate any description or statement of the coordinated
                                                45
       business relationship between UVS/Hypotec and All Star and to include the fraudulent

       representations and omissions described in ¶¶ 156-159. Plaintiff Joseph believes and

       therefore avers that her “Good Faith” Estimate does not identify All Star as the provider

       of any title settlement service related to her refinance.

189.   Plaintiff Joseph believes, and therefore aver, that UVS/Hypotec and All Star include in

       her pre-closing documents UVS/Hypotec and All Star’s false allocation of fees and a

       false APR as described in ¶¶ 144-154.

190.   Abitbol, UVS/Hypotec and All Star make the false statements and omissions in Plaintiff

       Joseph’s pre-closing loan documents for the purposes of concealing, and did so conceal

       from Plaintiff Joseph, the coordinated business relationship between UVS/Hypotec,

       Abitbol and All Star, the Kickback and Cartel Agreements, the fact, nature and amount of

       the illegal kickbacks related to Plaintiff Joseph’s loan, and the fixed and supracompetitive

       nature of prices charged Plaintiff Joseph for title and settlement services.

191.   As is reasonable under the circumstances, Plaintiff Joseph believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Joseph did not believe, that: (i) a coordinated business

       relationship exists between UVS/Hypotec, Abitbol and All Star; (ii) there has been any

       payment or exchange of a thing of value between UVS/Hypotec, Abitbol and All Star

       related to the assignment and referral of Plaintiff Joseph’s loan for title and settlement

       services, or (iii) the prices she will be charged for title and settlement services are fixed

       and supracompetitive or the result of Kickback and Cartel Agreements between

       UVS/Hypotec, Abitbol and All Star and the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme.



                                                 46
192.   Plaintiff Joseph acts diligently during the closing or settlement of her loan.        As a

       condition of funding her loan, UVS/Hypotec requires Plaintiff Joseph to participate in a

       closing, and she attends and fully participates in the required closing.

193.   At the closing of their loan, Plaintiff Joseph receives from All Star, or its agent, several

       documents, including a HUD-1 Settlement Statement.

194.   UVS/Hypotec, Abitbol and All Star choose to omit from the documents Plaintiff Joseph

       receives at closing, including Plaintiff Joseph’s HUD-1, any description or statement of

       the coordinated business relationship between UVS/Hypotec, Abitbol and All Star under

       any of the Kickback or Cartel Agreements.

195.   UVS/Hypotec, Abitbol and All Star choose to omit from the documents Plaintiff Joseph

       receives at closing, including her HUD-1, any description or statement of any payment,

       amount or thing of value that was paid by All Star to UVS/Hypotec and/or Abitbol

       related to Plaintiff Joseph’s loan.

196.   UVS/Hypotec, Abitbol, and All Star choose to include in Section 1100 of Plaintiff

       Joseph’s HUD-1 the fraudulent representations described in ¶¶ 160-165.

197.   Plaintiff Joseph believes, and therefore avers, that UVS/Hypotec and All Star choose to

       include in the documents Plaintiff Joseph receives at closing, including her HUD-1, the

       false allocation of fees as described in ¶¶ 144-154 and the resulting fraudulent

       representations and omissions as described in ¶¶ 160-165.

198.   UVS/Hypotec and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Joseph’s loan closing documents for the purposes of concealing,

       and did so conceal from Plaintiff Joseph, the coordinated business relationship between

       UVS/Hypotec and All Star, the Kickback and Cartel Agreements, the fact, nature, and

       amount of the illegal kickback related to Plaintiff Joseph’s loan, the fixed and
                                                47
         supracompetitive nature of the prices charged for title and settlement services, and

         Plaintiff Joseph’s injuries and actual damages therefrom.

199.     As is reasonable under the circumstances, Plaintiff Joseph believes these closing

         documents and the representations made therein. A reasonable borrower would have no

         reason to believe, and Plaintiff Joseph does not believe, that: (i) a coordinated business

         relationship exists between UVS/Hypotec and All Star; (ii) there has been any payment

         or exchange of a thing of value between UVS/Hypotec and All Star related to the

         assignment and referral of Plaintiff Joseph’s loan for title and settlement services; (iii) the

         prices charged for title and settlement services are fixed and supracompetitive and the

         result of Kickback and Cartel Agreements between UVS/Hypotec and All Star and the

         pattern of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in

         furtherance of the All Star Scheme.

200.     Plaintiff Joseph acts diligently after her closing. On or about March 21, 2019, Plaintiff

         Joseph receives a letter from undersigned counsel describing an investigation of All Star

         and UVS, which is the former name of Hypotec. This is Plaintiff Joseph’s first indication

         of any potential wrongful, illegal, and/or actionable conduct by anyone.

201.     Within days, Plaintiff Joseph retains counsel.        Plaintiff Joseph files this Amended

         Complaint within months of becoming aware of facts giving rise to her causes of action.

   VI.      Accrual and Tolling of Limitations

202.     Plaintiff Obiefuna’s claims pursuant to pursuant to 15 U.S.C. § 1 and 18 U.S.C. § 1964

         accrued at the earliest, for the purpose of the limitations period provided in 15 U.SC. §

         15(b), on the date of her injury, that is on or about October 21, 2015, the date her loan

         proceeds were disbursed and Plaintiff Obiefuna incurred and paid the fixed and

         supracompetitive prices resulting from the Kickback and Cartel Agreements and the
                                                   48
       pattern of racketeering activity All Star and UVS/Hypotec and Abitbol conduct in

       furtherance of the All Star Scheme. Plaintiff Obiefuna’s claims are brought within four

       years of that date, and are not subject to any limitations defense.

203.   In addition, and in the alternative, the limitations period provided in 15 U.S.C. § 15(b),

       applicable to claims pursuant to 15 U.S.C. § 1 and 18 U.S.C. § 1964, is subject to the

       discovery of injury rule. McCool v. Strata Oil Co., 972 F.2d 1452, 1464 (7th Cir. 1992).

       Abitbol and UVS/Hypotec’s affirmative acts precluded borrowers, including Plaintiffs

       and Class Members, from discovering the fixed and supracompetitive nature of the prices

       charged for title and settlement services, and affirmatively prevented borrowers,

       including Plaintiffs and Class Members, from discovering the fact of their injuries and

       harm resulting therefrom.

204.   As a result, Plaintiffs’, and Class Members’, claims pursuant to 15 U.S.C. § 1 and 18

       U.S.C. § 1964 did not accrue, for the purpose of the limitations period provided in 15

       U.SC. § 15(b), until such time as Plaintiffs, and Class Members, knew, or should have

       known, of their injury: for Plaintiff Obiefuna, on or about December 28, 2018, and for

       Plaintiff Joseph, on or about March 21, 2019.

205.   In addition and in the alternative, as a result of the fraudulent concealments by Abitbol,

       UVS/Hypotec and All Star and Plaintiffs’ reasonable diligence before, during and after

       the closing of Plaintiffs’ loans, the statute of limitations as to all causes of action pled

       herein are and should be tolled beginning on the date of Plaintiffs’ loan closings and

       continuing until the learning of facts giving rise to the causes of action pled herein: for

       Plaintiff Obiefuna, on or about December 28, 2018, and for Plaintiff Joseph, on or about

       March 21, 2019.



                                                49
206.   Plaintiffs believe, and therefore aver, that the fraudulent concealments described herein

       were an integral component of the Kickback and Cartel Agreements and the All Star

       Scheme, and typical of all alleged Class Members’ transactions such that all Class

       Members are entitled to the equitable tolling of the applicable limitations period.

                                         COUNT I
             Violation of the Real Estate Settlement Procedures Act (RESPA),
                                    12 U.S.C. § 2607(a)

207.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

208.   All transactions at issue in the instant complaint are incident to or part of real estate

       settlement services involving federally related mortgage loans and thereby are subject to

       the provisions of RESPA, 12 U.S.C. § 2601, et seq.

209.   UVS/Hypotec, by and through its mortgage brokers, loan officers, employees and/or

       agents received and accepted things of value paid by All Star in exchange for the

       assignment and referral of business to All Star in violation of RESPA, 12 U.S.C. §

       2607(a).

210.   All loans assigned and referred to All Star under the Kickback Scheme were secured by

       first or subordinate liens on residential real property and were funded in whole or in part

       by UVS/Hypotec and/or their affiliates whose deposits or accounts are insured by the

       Federal Government and/or who are regulated by an agency of the Federal Government.

211.   The payment and/or arranging of payment of kickbacks to UVS/Hypotec and/or Abitbol

       by All Star and UVS/Hypotec’s and/or Abitbol’s receipt thereof constitute a violation of

       § 8(a) of RESPA, which prohibits the payment of referral fees or kickbacks pursuant to

       an agreement in connection with the origination or brokering of federally related

       mortgage loans.



                                                50
212.   Plaintiffs allege claims for violations of 12 U.S.C. §2607(a) on their own behalf and

       pursuant to Fed. R. Civ. P. 23 with the class defined as follows:

              All individuals in the United States who were borrowers on a
              federally related mortgage loan (as defined under the Real Estate
              Settlement Procedures Act, 12 U.S.C. § 2602) originated or
              brokered by Allegro Funding Corporation, U.V.S., Inc. or
              Hypotec, Inc., for which All Star Title, Inc. provided a settlement
              service, as identified in Section 1100 on the borrower’s HUD-1,
              between January 1, 2010 and December 31, 2016. Exempted from
              this class is any person who, during the period of January 1, 2010
              through December 31, 2016, was an employee, officer, member
              and/or agent of Allegro Funding Corporation, U.V.S., Inc.,
              Hypotec, Inc., or All Star Title, Inc.

              (the “RESPA Class”).

213.   There are questions of law and fact common to the claims of each and all members of the

       RESPA Class. These common questions include, but are not limited to:

       a.   Whether there existed a referral agreement between UVS/Hypotec and All Star

            whereby UVS/Hypotec agreed to assign and refer loans, refinances and reverse

            mortgages brokered or originated by UVS/Hypotec to All Star in return for

            kickbacks;

       b.   Whether UVS/Hypotec and their employees and/or agents received illegal kickbacks

            from All Star for the assignment and referral of business to All Star;

       c.   Whether the illegal kickbacks to UVS/Hypotec and their employees and/or agents

            violated RESPA;

       d.   Whether UVS/Hypotec and All Star used third party marketing companies to launder

            kickbacks related to UVS/Hypotec loans;

       e.   Whether Plaintiffs and RESPA Class Members were forced to pay more for said

            settlement services;



                                                51
       f.   Whether UVS/Hypotec used sham and/or split invoices and sham payment records

            to actively and fraudulently conceal the payment, receipt and acceptance of illegal

            kickbacks;

       g.   Whether UVS/Hypotec disclosed or described to any borrower their coordinated

            business relationships with All Star or the fact that a thing of value had been

            exchanged between UVS/Hypotec and All Star related to any borrower’s loan;

       h.   Whether UVS/Hypotec disclosed or described on any borrower’s “Good Faith”

            Estimate, HUD-1 or other loan document UVS/Hypotec’s coordinated business

            relationships with All Star or the fact that a thing of value had been exchanged

            between UVS/Hypotec and All Star related to any borrower’s loan;

       i.   Whether despite exercising reasonable due diligence, Plaintiffs and RESPA Class

            Members did not and could not have learned of the illegal kickbacks until contacted

            by counsel;

       j.   Whether Plaintiffs and RESPA Class Members are entitled to treble damages under

            RESPA; and

       k.   Whether Plaintiffs and RESPA Class Members are entitled to attorneys’ fees and

            expenses under RESPA.

214. These common issues of law and fact predominate over any question affecting only

      individual RESPA Class Members.

215. Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

      RESPA Class Members, and are subject to the same statutory measure of damages set

      forth in 12 U.S.C. § 2607(d)(2).

216. Plaintiffs will fairly and adequately protect the interests of the RESPA Class.        The

      interests of Plaintiffs and all other members of the RESPA Class are identical.
                                               52
217. Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class and settlement class counsel in multiple U.S.

       District Courts in similar litigation, and will adequately represent the RESPA Class’s

       interests.

218. The RESPA Class consists of borrowers on more than 1,200 loans, and thus are so

       numerous that joinder of all members is impracticable.

219. Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for UVS/Hypotec.

220. This action entails questions of law and fact common to RESPA Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

221. Most members of the RESPA Class are unaware of their rights to prosecute a claim

       against UVS/Hypotec and/or Abitbol.

222. No member of the RESPA Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

                                           COUNT II
                                  Violation of the Sherman Act,
                                          15 U.S.C. § 1

223.    Plaintiffs incorporate the above stated paragraphs as if restated herein.

224.    All Star, UVS/Hypotec and Abitbol conspired to and executed an agreement to fix the

        price of title and settlement services charged to borrowers on refinances, reverse

        mortgages, and other mortgage loans, in violation of the Sherman Act, 15 U.S.C. § 1.
                                                 53
225.   As a direct and proximate result of the Cartel Agreements between UVS/Hypotec,

       Abitbol and All Star, Plaintiffs and Class Members were charged and paid

       supracompetitive prices for title and settlement services and were charged and paid more

       for title and settlement services than they otherwise would have without the Cartel

       Agreements.

226.   As a direct and proximate result of the Cartel Agreements between UVS/Hypotec,

       Abitbol and All Star, Plaintiffs and Class Members were injured and suffered actual

       damages in the amount of between approximately $55-1,650, which is the minimum

       UVS/Hypotec Overcharge resulting from the Price Fixing and Minimum Fee Agreements

       between UVS/Hypotec, Abitbol and All Star.

227.   In addition, and in the alternative, as a direct and proximate result of the Cartel

       Agreements between UVS/Hypotec and All Star, Plaintiffs and Class Members were

       injured and suffered actual damages in the amount of the applicable Kickback,

       Unlicensed State, Withheld Discount and/or Enhanced Policy Surcharge resulting from

       the Price Fixing and Minimum Fee Agreements between UVS/Hypotec and All Star, in

       amounts of between approximately $55-1,650.

228.   Plaintiffs allege claims pursuant to Fed. R. Civ. P. 23 for violations of 15 U.S.C. § 1

       (“Antitrust Class”), with the alleged Antitrust Class defined as:

              All individuals in the United States who were borrowers on a loan
              originated or brokered by Allegro Funding Corporation, U.V.S.,
              Inc. or Hypotec, Inc., for which All Star Title, Inc. provided a
              settlement service, as identified in Section 1100 on the borrower’s
              HUD-1, between January 1, 2010 and December 31, 2016.
              Exempted from this class is any person who, during the period of
              January 1, 2010 through December 31, 2016, was an employee,
              officer, member and/or agent of Allegro Funding Corporation,
              U.V.S., Inc., Hypotec, Inc. or All Star Title, Inc.



                                                54
229. The Antitrust Class consists of borrowers on more than 1,200 loans, and thus are so

      numerous that joinder of all members is impracticable.

230. There are questions of law and fact common to the claims of each and all members of the

      Antitrust Class. These common questions include, but are not limited to:

          a. Whether UVS/Hypotec and their employees and/or agents violated the Sherman

              Act by conspiring to and fixing the title and settlement services fees charged to

              and paid by Plaintiffs and Antitrust Class Members;

          b. Whether UVS/Hypotec and their employees and/or agents, including Abitbol,

              violated the Sherman Act by conspiring to and agreeing to supporting the Price

              Fixing and Minimum Fee Agreements through a concerted refusal to deal with

              non-cartel title and settlement service companies on all loans generated by

              UVS/Hypotec by the Kickback Agreement;

          c. Whether the prices charged borrowers on loans brokered or originated by

              UVS/Hypotec pursuant to the Cartel Agreements were supracompetitive, and

              higher than prices that would have been charged without the Cartel Agreements;

          d. Whether UVS/Hypotec made false representations to borrowers to actively

              conceal the Cartel Agreements and supracompetitive prices resulting therefrom;

          e. Whether All Star falsely allocated fees to actively conceal the Cartel Agreements

              and the supracompetitive prices charged borrowers on loans brokered or

              originated by UVS/Hypotec in performance of those agreements;

          f. Whether UVS/Hypotec made false representations on borrowers’ Good Faith

              Estimates, HUD-1s and other loan documents to actively conceal the Cartel

              Agreements and the supracompetitive prices charged borrowers on loans brokered

              or originated by UVS/Hypotec in performance of those agreements;
                                              55
          g. Whether despite exercising reasonable due diligence, Plaintiffs and Class

              Members did not and could not have learned of the Cartel Agreements, the

              supracompetitive prices charged for title and settlement services, and their injuries

              and actual damages therefrom, until contacted by counsel;

          h. Whether Plaintiffs and the Antitrust Class are entitled to treble damages under the

              Sherman Act; and

          i. Whether Plaintiffs and the Antitrust Class are entitled to attorneys’ fees and

              expenses under the Sherman Act.

231. These common issues of law and fact predominate over any question affecting only

      individual Antitrust Class Members.

232. Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

      Antitrust Class Members, and are subject to the same statutory measure of damages set

      forth in 15 U.S.C. § 15(a).

233. Plaintiffs will fairly and adequately protect the interests of the Antitrust Class. The

      interests of the named Plaintiffs and all other members of the Antitrust Class are

      identical.

234. Plaintiffs’ counsel has substantial experience in complex litigation and class action

      proceedings, have been approved as class counsel in related litigation, and will

      adequately represent the Antitrust Class’s interests.

235. Separate actions by individual members of the class would create a risk of inconsistent or

      varying adjudications with respect to individual members of the class that would establish

      incompatible standards of conduct for UVS/Hypotec.

236. This action entails questions of law and fact common to Antitrust Class Members that

      predominate over any questions affecting only individual plaintiffs; therefore, a class
                                               56
       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

237. Most members of the Antitrust Class are unaware of their rights to prosecute a claim

       against UVS/Hypotec or Abitbol.

238.   No member of the Antitrust Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

                                        COUNT III
       Violation of the Racketeer Influenced and Corrupt Organizations Act (RICO),
                                      18 U.S.C. § 1962

239.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

240.   UVS/Hypotec and Abitbol are each a “person” as defined under 18 U.S.C. § 1961(3).

241.   The All Star Scheme constitutes an enterprise for the purposes of 18 U.S.C. § 1962(c)

       (“All Star Scheme Enterprise”). The activities of the All Star Scheme Enterprise affect

       interstate commerce across more than 30 states.

242.   UVS/Hypotec and Abitbol are associated in fact with the All Star Scheme Enterprise.

243.   UVS/Hypotec and Abitbol agreed to and did conduct and/or participate in the conduct of

       the affairs of the All Star Scheme Enterprise through a pattern of racketeering activity

       and for the unlawful purpose of defrauding borrowers into paying fixed and

       supracompetitive prices for title and settlement services related to residential mortgage,

       refinance and reverse mortgages brokered or originated by UVS/Hypotec, and to thereby

       deprive borrowers of their money and/or property.

244.   The repeated use of the U.S. Mail and interstate wires by UVS/Hypotec, Abitbol and All

       Star over a period of more than five years and involving over 1,200 borrowers in



                                                57
       furtherance of the All Star Scheme and All Star Scheme Enterprise as pled herein,

       constitutes a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).

245.   UVS/Hypotec and Abitbol have directly and indirectly conducted and participated in the

       conduct of the All Star Scheme Enterprise’s affairs, which affected interstate commerce

       in more than 30 states, through the pattern of racketeering activity pled herein, in

       violation of 18 U.S.C. § 1962(c).

246.   UVS/Hypotec derives benefits from the pattern of racketeering activity All Star and

       UVS/Hypotec and Abitbol conduct in furtherance of the All Star Scheme Enterprise.

247.   As a direct and proximate result of UVS/Hypotec’s participation in the All Star Scheme

       and All Star Scheme Enterprise through the pattern of racketeering activity pled herein,

       Plaintiffs and Class Members were injured and suffered actual damages in the amount of

       between approximately $55-1,650.

248.   Plaintiffs allege claims pursuant to Fed. R. Civ. P. 23 for violations of 18 U.S.C. §

       1962(c) (“RICO Class”), with the alleged RICO Class defined as:

              All individuals in the United States who were borrowers on a loan
              originated or brokered by the Allegro Funding Corporation,
              U.V.S., Inc. or Hypotec, Inc. for which All Star Title, Inc. provided
              a settlement service, as identified in Section 1100 on the
              borrower’s HUD-1, between January 1, 2010 and December 31,
              2016. Exempted from this class is any person who, during the
              period of January 1, 2010 through December 31, 2016, was an
              employee, officer, member and/or agent of the Allegro Funding
              Corporation, U.V.S., Inc., Hypotec, Inc., or All Star Title, Inc.

249. The RICO Class consists of borrowers on more than 1,200 loans, and thus are so

       numerous that joinder of all members is impracticable.

250. There are questions of law and fact common to the claims of each and all members of the

       RICO Class. These common questions include, but are not limited to:



                                               58
a. Whether UVS/Hypotec and its employees and/or agents violated RICO by

   defrauding borrowers, including Plaintiffs and RICO Class Members, into paying

   supracompetitive prices for title and settlement services and fund the kickbacks

   All Star is paying UVS/Hypotec;

b. Whether UVS/Hypotec and All Star formed an enterprise;

c. Whether the activities of the All Star Scheme Enterprise affected interstate

   commerce;

d. Whether one purpose of the All Star Scheme Enterprise was to deprive borrowers

   of money or property;

e. Whether UVS/Hypotec and All Star used the interstate U.S. Mail in furtherance of

   the All Star Scheme and All Star Scheme Enterprise;

f. Whether UVS/Hypotec and All Star used interstate wires in furtherance of the All

   Star Scheme and the All Star Scheme Enterprise;

g. Whether the use of interstate U.S. mail and wires constitutes a pattern of

   racketeering activity;

h. Whether UVS/Hypotec conducted or participated in the All Star Scheme

   Enterprise through a pattern of racketeering activity;

i. Whether UVS/Hypotec         actively concealed      the All    Star Scheme,   the

   supracompetitive prices, and the All Star Scheme Enterprise;

j. Whether Plaintiffs and RICO Class members knew or should have known of their

   injuries resulting from UVS/Hypotec’s violation of 18 U.S.C. § 1962(c);

k. Whether UVS/Hypotec and All Star’s fraudulent concealments prevented

   Plaintiffs and RICO Class members from discovering their injuries proximately



                                    59
               caused by UVS/Hypotec’s participation in the All Star Scheme Enterprise through

               a pattern of racketeering activity;

           l. Whether Plaintiffs and the RICO Class are entitled to treble damages pursuant to

               18 U.S.C. § 1964(c); and

           m. Whether Plaintiffs and the RICO Class are entitled to attorneys’ fees and expenses

               pursuant to 18 U.S.C. § 1964(c).

251.   These common issues of law and fact predominate over any question affecting only

       individual RICO Class Members.

252.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       RICO Class Members, and are subject to the same statutory measure of damages set forth

       in 18 U.S.C. § 1964(c).

253.   Plaintiffs will fairly and adequately protect the interests of the RICO Class. The interests

       of the named Plaintiffs and all other members of the RICO Class are identical.

254.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class counsel in related litigation, and will

       adequately represent the RICO Class’s interests.

255.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for UVS/Hypotec.

256.   This action entails questions of law and fact common to RICO Class members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.



                                                 60
257.   Most members of the RICO Class are unaware of their rights to prosecute a claim against

       UVS/Hypotec.

258.   No member of the RICO Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

       WHEREFORE, Plaintiffs respectfully demand:

   a. This Court to certify the RESPA, Antitrust, and RICO Classes pursuant to Federal Rule

       of Civil Procedure 23 and set this matter for trial;

   b. Judgment for Plaintiffs and RESPA Members against Defendants Hypotec, Inc. and

       Abitbol, jointly and severally, and award Plaintiffs and RESPA Class Members treble

       damages for title and settlement services charged by All Star, including, but not limited

       to, title insurance premiums, in an amount equal to three times the amount of any charge

       paid for such settlement services, pursuant to 12 U.S.C. § 2607(d)(2);

   c. Judgment for Plaintiffs and Antitrust Class Members against Defendants Hypotec, Inc.,

       and Abitbol, jointly and severally, and award Plaintiffs and Antitrust Class Members

       damages in the amount equal to three times the actual damages caused by the Cartel

       Agreements pursuant to 15 U.S.C. § 15(a);

   d. Judgment for Plaintiffs and RICO Class Members against Defendants Hypotec, Inc., and

       Abitbol, jointly and severally, and award Plaintiffs and RICO Class Members damages in

       the amount equal to three times the actual damages caused by the All Star Scheme

       pursuant to 18 U.S.C. § 1964(c);

   e. Reasonable attorneys’ fees, interest and costs pursuant to 12 U.S.C. § 2607(d)(5), 15

       U.S.C. § 15(a), and 18 U.S.C. § 1964(c); and

   f. For such other and further relief as this Court deems proper.
                                                 61
                                    Respectfully submitted,


  /s/ Steven C. Coffaro                          Michael Paul Smith, Esq., pro hac pending
Steven C. Coffaro, Esq. (19767-15)               Melissa L. English, Esq., pro hac vice
Gregory M. Utter, Esq., pro hac pending          Sarah A. Zadrozny, Esq., pro hac vice
Keating Muething & Klekamp PLL                   Smith, Gildea & Schmidt, LLC
One East Fourth Street, Suite 1400               600 Washington Avenue, Suite 200
Cincinnati, OH 45202                             Towson, Maryland 21204
(513) 579-6489 / (513) 579-6457 (fax)            (410) 821-0070 / (410) 821-0071 (fax)
Email: gmutter@kmklaw.com                        Email: mpsmith@sgs-law.com
         steve.coffaro@kmklaw.com                menglish@sgs-law.com
Co-Counsel for Plaintiffs and Class Members      szadrozny@sgs-law.com
                                                 Counsel for Plaintiffs and Class Members

Timothy F. Maloney, Esq., pro hac pending
Veronica B. Nannis, Esq., pro hac pending
Megan A. Benevento, Esq., pro hac pending
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
(301) 220-2200 / (301) 220-1214 (fax)
Email: tmaloney@jgllaw.com
vnannis@jgllaw.com
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs and Class Members


                                       JURY DEMAND

       Plaintiffs and Class Members hereby demand a trial by jury on all claims so triable in the

foregoing Amended Class Action Complaint.




                                               62
                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 16th day of May, 2019, I filed the foregoing Amended

Class Action Complaint electronically using the Court’s ECF system. All counsel of record will

be served through the ECF system. In addition, a copy was served the same date via electronic

mail to:

            Dina M. Cox
            LEWIS WAGNER LLP
            501 Indiana Avenue Suite 200
            Indianapolis, IN 46202-6150
            dcox@lewiswagner.com
            Counsel for Defendants


                                                   /s/ Steven C. Coffaro
                                                 Steven C. Coffaro, Esq.


9167129.1




                                                63
